United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 06-11322
                             Conference Calendar


FELICIANO MUNOZ

                                           Petitioner-Appellant

v.

DAN JOSLIN, Warden Federal Correctional Institute

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:06-CV-400


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Feliciano Munoz, federal prisoner # 23556-077, appeals the dismissal of his
28 U.S.C. § 2241 petition for lack of jurisdiction. Munoz challenges his 1993
convictions for violations of 21 U.S.C. §§ 843(b) and 846.
      Munoz seeks relief pursuant to United States v. Booker, 543 U.S. 220
(2005), Blakely v. Washington, 542 U.S. 296 (2004), and Apprendi v. New Jersey,
530 U.S. 466 (2000). Munoz’s claims do not fall under the savings clause of


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-11322

28 U.S.C. § 2255; thus, he may not pursue relief under § 2241. See Padilla v.
United States, 416 F.3d 424, 427 (5th Cir. 2005); Reyes-Requena v. United States,
243 F.3d 893, 904 (5th Cir. 2001).
      AFFIRMED.




                                       2